Citation Nr: 0800389	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-33 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to September 1975.  The veteran also had a 
period of active duty for training (ACDUTRA) from June 4, 
1978 to June 17, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in March 2005.

In February 2004, the veteran presented personal testimony 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  There is no probative evidence demonstrating the veteran 
currently has a left knee disorder as a result of any 
established event, injury, or disease during active service.

CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2002 and March 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

Service records show that while performing ACDUTRA in 
June 1978, the veteran experienced pain in both his knees.  
The July 1978 Statement of Medical Examination and Status (DA 
Form 2173) described the disability as a cartilage 
inflammation of both knees due to injury/disease.  It was 
indicated on the report that the veteran injured his left 
knee while completing a timed 4-mile walk/march.  Private 
medical records indicate that the veteran sought treatment 
for the knees in June 1978. By September 1978, the same 
physician stated that the veteran had no knee trouble.

During a quadrennial examination performed in March 1979, a 
service physician noted that the veteran had normal lower 
extremities.  The veteran indicated in his March 1979 Report 
of Medical History (RMH) that he did not have "trick" or 
locked knee.

Numerous RMHs are of record and reveal that in civilian life, 
the veteran was successful in his career, rising from a land 
resource specialist to be the director of business management 
for the local sewer district.

A service medical note from December 1991 indicated that the 
veteran experienced left knee pain while taking a service 
physical fitness test.  The examiner found no swelling or 
deformity.  X-rays were noted to be normal.  A diagnosis of 
knee strain was listed; however, the examiner could not rule 
out a recurrent meniscal injury.

In January 1992 the veteran reported pain in his knees 
bilaterally to a service examiner.  On objective examination, 
no effusion or edema was noted.  The left knee was noted to 
be stable.  X-rays revealed mild degenerative changes in the 
left knee.  The examiner noted chronic retropatellar pain 
with degenerative joint disease in the left knee.

A private medical record from August 2002 revealed that the 
veteran had some pain in his left knee.  The examiner noted 
that the veteran's gait was normal.

During a personal hearing before a hearing officer at the RO 
in February 2004, the veteran reviewed his previous left knee 
injuries from his periods of active duty for training.  He 
reported that his knee would buckle and hurt.  He also said 
that he did not have a definitive diagnosis of a left knee 
disorder.  He indicated that he did not get any private 
treatment for his knee after 1992.

On VA examination in August 2005, the veteran reported 
intermittent left knee pain for the previous 25 years.  He 
said that his symptoms did not interfere with his activities 
of daily living or occupation.  He said that he did not use 
medications for his condition.  On objective examination, it 
was noted that examination of the knee was normal, without 
redness, swelling or deformity.  The examiner noted that the 
joint was stable in all planes and demonstrated full range of 
motion from 0 to 140 degrees without crepitus or pain.  No 
pain on range of motion or flare ups were noted, and there 
were no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  The examiner 
opined that the veteran's reported symptoms were unrelated to 
issues that might have occurred while in military service.

Analysis

Based on the evidence of record, the Board finds that a left 
knee disorder was not incurred in or aggravated by active 
service.  For service connection to be granted, the evidence 
must show (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  In this case, the Board finds 
that the competent medical evidence of record does not 
demonstrate that the veteran has a currently diagnosed left 
knee disorder.  In this matter the Board finds the 
August 2005 VA examination persuasive.  The examiner based 
his opinion on a review of the claims file and the results of 
the tests performed during the examination.  He provided 
adequate reasoning for his opinion.  Additionally, the 
veteran stated in his February 2004 hearing that he did not 
have a medical diagnosis of a current left knee disorder.  
Without competent medical evidence demonstrating a current 
left knee disorder, service connection cannot be granted.

While the veteran may sincerely believe that he had a left 
knee disorder as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

As noted above, the veteran was provided VCAA notice in 
June 2002 and March 2005.  These notices were adequate 
regarding service connection issues as they described what 
the evidence needed to show to entitle the veteran to service 
connection, what the veteran's duties were, and what the VA 
would do to assist him in developing his claim.  
Subsequently, the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  It was 
noted that regarding the disability-rating element, in order 
to comply with section 5103(a), VA must notify the claimant 
of any information, and any medical or lay evidence, not 
previously provided, that is necessary to establish a 
disability rating for each of the disabilities contemplated 
by the claim and allowed under law and regulation.  
Therefore, the Board finds appropriate action should be taken 
to ensure adequate VCAA notice as to all elements of the 
claim are provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).


A review of the record shows that in March 2005 the Board 
remanded the issue of service connection for hypertension for 
further development including VA examination.  The veteran 
appeared for VA examination in August 2005.  The VA examiner 
adequately discussed the relationship between the veteran's 
hypertension and any of his currently service-connected 
disorders, but he did not address the requested question from 
the June 2006 remand of whether the veteran's hypertension 
was etiologically related directly to his military service.  
The United States Court of Appeals for Veterans Claims has 
held that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).

2. The RO should schedule the veteran for 
a VA cardiology examination to determine 
the nature and etiology of his claimed 
hypertension.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the review of the 
claims folders and the examination 
results, the examiner should provide an 
opinion with respect to whether it is at 
least as likely as not that the veteran's 
hypertension is etiologically related 
directly to his service connected 
coronary artery disease or diabetes 
mellitus, or is in any way related to 
military service.  In this regard, the 
physician should also indicate whether 
the service-connected coronary artery 
disease and/or diabetes mellitus 
aggravate the veteran's nonservice-
connected hypertension.  Reasons and 
bases for any opinions expressed must be 
clearly set forth in the physician's 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if indicated.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


